Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
There are numerous typographical errors throughout the specification.
Claim Objections
Claims 4-7 and 10-15 are objected to because of the following informalities:  there are numerous typographical and grammatical errors throughout the claims; in particular, there are many errors in the spacing and punctuation usage throughout the claims.  Appropriate correction is required.
Claim Interpretation
It is also noted that the claims 1 and 5 use relative language (“about” and “generally”) and that the structure claimed in association with this relative language is interpreted based on the structure seen in the figures.  It is also noted that each independent claim is interpreted such that the language preceding the word “has” in the respective first lines is interpreted as preamble, the word “has” is interpreted as meaning “comprising” for examination purposes and the language following “has” is interpreted as the body of each claim.
Allowable Subject Matter
Claims 4-7 and 10-15 would be allowable if the objections above were overcome.

Response to Amendment
The amendment of 03/16/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 03/16/2021 and 09/18/2020 have been fully considered but they are not persuasive.  The 03/16/2021 remarks note the re-submission in response to the previous non-compliant amendment and the 09/18/2020 remarks address the previous Office action.  The 09/18/2020 remarks address the previous rejections under 35 U.S.C. 112 and note the amendments resolving the previous rejections.  The remarks then address the prior art rejections and note the amendments resolving the previous rejections.  However, the grammatical, punctuation and spelling errors remain in the specification and claims and an IDS has not been submitted for the references in the specification.  It is suggested that Applicant review of the claims for the spacing and punctuation errors.  The ends of many of the lines of the claims have spaces prior to punctuation marks or lack punctuation marks at the ends of lines.  There are also many other spacing and punctuation issues; for example, claim 5, line 18 has a double comma and claim 14, lines 22-23 lack sufficient punctuation in the recitation of “four upstanding spaced sections front, back and two sides”.  The specification has numerous spelling and grammar issues as well.  For example, line 21 of the replacement first page of the specification recites “ratable.”  In addition, there are numerous NPL documents referred to in the specification but have not been provided with an IDS.  The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.


Conclusion
This application is in condition for allowance except for the following formal matters: the claims and specification have the spelling and grammar errors indicated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        June 16, 2021